Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 10/27/2020.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (Pub. No. 2017/0033573 A1).

Regarding claim 1, 13, and 19, Yoo discloses:

A method of allocating power across a microgrid having a plurality of energy storage systems with different power and/or energy capacities, and different states of charge (see Fig. 1-3, see par [0010], the system operates in a grid-connection type and the emergency generator is used as a micro-grid...., see par [0064], The plurality of ESSs has different allowable power magnitudes Pmax for each ESS...., see par [0071], The controller 200 can determine whether or not a SOC of each battery 311, 321, and 331 included in each ESS 310, 320 and 330 falls within a preset allowable range....); the method comprising: 
allocating a total charge request and/or a total discharge request across the energy storage systems as a function of a usable energy capacity of each energy storage system (see Fig. 1-3, see par [0059-0072], The controller 200 can allocate allocation power magnitude for each target ESS....., see par [0074-0082], ased on the ESS maximum output power Pmax1, Pmax2 and Pmax3 set by the maximum power setting unit, the controller 200 can change a pre-calculated output command to be charged or discharged by each ESS 310, 320 and 330....).

Regarding claim 2 and 14, Yoo discloses:
wherein the usable energy capacity is usable charge energy when allocating a total charge request, and usable discharge energy when allocating a total discharge request; and the usable charge energy is a function of a maximum state of charge of the energy storage system, and the usable discharge energy is a function of a minimum state of charge of the energy storage system (see Fig. 1-3, see par [0059-0072], The controller 200 can allocate allocation power magnitude for each target ESS....., see par [0074-0082], ased on the ESS maximum output power Pmax1, Pmax2 and Pmax3 set by the maximum power setting unit, the controller 200 can change a pre-calculated output command to be charged or discharged by each ESS 310, 320 and 330....).

Regarding claim 3 and 15, Yoo discloses:
wherein the allocation is based on a ratio of the usable energy capacity of each energy storage system to a total usable energy capacity of all of the energy storage systems combined (see par [0113-0115], the value obtained by multiplying the SOC of a first battery in the first ESS by 1/SOCav and a value P/N obtained by dividing....).

Regarding claim 4 and 16, Yoo discloses:
wherein the allocation is asymmetric across the energy storage systems (see Fig. 1-3, see par [0059-0072], The controller 200 can allocate allocation power magnitude for each target ESS....., see par [0074-0082], ased on the ESS maximum output power Pmax1, Pmax2 and Pmax3 set by the maximum power setting unit, the controller 200 can change a pre-calculated output command to be charged or discharged by each ESS 310, 320 and 330....).

Regarding claim 5 and 17, Yoo discloses:
wherein the allocation is also a function of a charge limit when allocating a total charge request, and the allocation is also a function of a discharge limit when allocating a total discharge request (see par [0019-0028], f it is determined that the total power command has a positive value, the controller may identify an ESS including a battery including a SOC between a preset maximum SOC and a preset minimum SOC, as a setting target ESS, based on a result of the determination....).

Regarding claim 6 and 18, Yoo discloses:
wherein the energy storage systems include at least one of a battery system or a fuel cell system (see Fig. 1, see par [0044], Each ESS includes a battery which may supply power to a grid 500 or may be charged with power from the grid 500, based on the total power command...).

Regarding claim 7, Yoo discloses:
further including determining a useable energy capacity of each energy storage system based on a current energy and current state of charge of the energy storage system (see par [0061] The allocation power magnitude may be determined by a plurality of factors such as a SOC of each battery included in each setting target ESS, an average of SOCs of all batteries included in each setting target ESS, the total power command and the number of setting target ESSs...).

Regarding claim 8, Yoo discloses:
further including determining a desired charge for each energy storage system when allocating a total charge request, and determining a desired discharge for each energy storage system when allocating a total discharge request (see par [0018-0027], [setting target....], the controller may acquire state information on an output unit of the setting target ESS and determine allowable power of the setting target ESS based on the output unit state information....).

Regarding claim 9, Yoo discloses:
further including determining a remainder of the desired charge for each energy storage system when allocating a total charge request, and determining a remainder of the desired discharge for each energy storage system when allocating a total discharge request; and the remainder of the desired charge is a function of a charge limit of the energy storage system, and the remainder of the desired discharge is a function of a discharge limit of the energy storage system (see par [0053-0058], he controller 200 can determine the total power command and, based on a result of the determination, can identify an ESS in which a battery including a SOC between a preset maximum SOC and a preset minimum SOC is included, as a setting target ESS.....).

    Regarding claim 10, Yoo discloses:
further including allocating the remainder of the desired charge across unsaturated energy storage systems until the total charge request is met; and allocating the remainder of the desired discharge across unsaturated energy storage systems until the total discharge request is met (see par [0051-0053], When the setting target ESSs are identified, the controller 200 can determine the total power command and, based on a result of the determination, can identify an ESS in which a battery including a SOC between a preset maximum SOC and a preset minimum SOC is included, as a setting target ESS....).

    Regarding claim 11, Yoo discloses:
further including sending a desired charge request to each energy storage system as a sum of the desired charge and any remainder of desired charge; and sending a desired discharge request to each energy storage system as a sum of the desired discharge charge and any remainder of desired discharge (see par [0014-0015] and par [109]).

    Regarding claim 12, Yoo discloses:
wherein the microgrid allocates both the total charge request and the total discharge request (see par [0016-0026], generate an ESS power command for each of the setting target ESSs based on the determined order, the total power command and the SOC of each battery; and output the generated ESS power command to each of the setting target ESSs....).

    Regarding claim 20, Yoo discloses: claim 20 similar with claims 7-11, please see the rejection above in this office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851